DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the 112(b) rejections of claims 10, 11, 14 and 16.
	Furthermore, as was discussed in the previous Office Action, in the case of claims 1 and 9 through 17, Allen (U.S. Patent # 6,652,987) teaches an ultralimit alloy/article (Abstract) formed of an alloy matrix in the form of a substrate 22 comprised of nickel-or iron-based alloy (Column 2 Lines 50-61 and Figure 2), on which was deposited a bond coat 24 (Column 2 Line 66 through Column 3 Line 10 and Figure 2) on which was deposited a ceramic layer 26 (Column 3 Lines 11-20) and on which was deposited a reflecting layer 30 (Column 3 Lines 21-37 and Figure 2). However, Allen does not fairly teach or suggest that the alloy/article comprised successively a catadioptric layer, an insulating layer and a carbon foam layer.
	In the case of claims 1 and 9 through 17, Rickerby (U.S. Patent # 5,942,337) teaches an ultralimit alloy comprised of a superalloy article 40 on which was deposited a precious metal layer in the form of platinum rich layer 44 on which was deposited a bond coating 46 on which was a ceramic A layer in the form of oxide/alumina layer 54 and on which was a ceramic B layer in the form of ceramic thermal barrier coating 56 (Abstract, Column 5 Lines 20-63 and Figure 3). However, Rickerby does not fairly teach or suggest having successively deposited on the ceramic layers a reflecting layer, a catadioptric layer, an insulating layer and a carbon foam layer.
	In the case of claims 18, 20, 25 and 26, Lahoda (U.S. Patent # 10,060,018) teaches an ultralimit zirconium alloy wherein on a zirconium alloy a ceramic layer was deposited (Abstract and Column 6 Lines 14-31 and Figure 2). However, Lahoda did not fairly teach or suggest having successively deposited on zirconium alloy a bonding layer, a precious metal layer, a ceramic A layer, a ceramic B layer, a seal layer, a reflecting layer, a catadioptric and an electrically insulating layer.
In the case of claims 27, 35 and 36, Hofmann (U.S. Patent Publication No. 2011/0142384) teaches an ultralimit tin alloy in the form of base layer 31 which was comprised of alloy based on tin (Page 5 Paragraph 0082 and Figure 3C) on which was a bonding layer 32 on which was a protective layer 35 (Page 4 Paragraph 0070 and Figure 3C) which was comprised of a ceramic (Page 3 Paragraph 0050) on which was a sealing layer/intermediate layer 36 and an insulating layer/running layer 39 (Page 3 Paragraph 0070 and Figure 3C) comprised of polymeric material (Page 5 Paragraph 0086). However, Hofmann did not fairly teach or suggest having deposited successively between the sealing coating and the insulating layer a reflecting layer and a catadioptric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 9 through 18, 20, 25 through 27, 35 and 36 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712